Exhibit 10.8
 
NORPAC TECHNOLOGIES, INC.
LOCK-UP AGREEMENT (___________)




THIS LOCK-UP AGREEMENT (this “Agreement”), is made and entered into as of July
__, 2008 by and among ______________, (“Executive” or “Holder”) and  NORPAC
TECHNOLOGIES INC., a Nevada corporation to be subsequently named Cellynx Group,
Inc. (the “Company”).


RECITALS


A.           The Company shall be entering into a reverse merger (“Reverse
Merger”) with Cellynx, Inc., a California corporation (“Target”), and
concurrently raising $1.25 million in equity financing from certain investors
(“Investors”).


B.           Executive is an officer of Target and will hold a significant
number of shares of Company common stock and/or options to purchase Company
common stock following the Reverse Merger (such shares, including shares
underlying unexercised options, shall be referred to as “Locked Up Shares”).


C.           The Company has requested, and the Executive is willing to agree,
to the lock-up provisions relating to the Locked Up Shares, as set forth in this
Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:


AGREEMENT


1.           Lock-Up.  For a period of 24 months following the Reverse Merger,
the Holder shall not make a Transfer of the Locked Up Shares without the written
consent of (1) the majority of the independent members of the Company’s Board of
Directors or (2) all members of the Company’s Board of Directors (“Lock-Up
Restriction”).  “Transfer” shall mean transfer, sell, assign, pledge,
hypothecate, give, create a security interest in or lien on, place in trust
(voting trust or otherwise), or in any other way encumber or dispose of,
directly or indirectly and whether or not voluntarily, without the express prior
written consent of the Company.  “Trading Day” shall mean a day on which the
Company’s common stock is quoted or listed on a Trading Market.  “Trading
Market” means the following markets or exchanges on which the Company’s common
stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the Pink Sheets, the American Stock Exchange, the New York Stock
Exchange, the Nasdaq National Market or the Nasdaq SmallCap Market.
 
2.           Injunctive Relief.  The Parties agree that a breach of this
Agreement may cause the Investors irreparable harm for which monetary damages
are not adequate.  In addition to all other available legal remedies, the
Company shall have the right to injunctive relief to enforce this Agreement.
 
3.           Other Restrictions.


(a)           Legends.  In addition to any other legends required to be placed
on each outstanding certificate representing the Locked Up Shares, the Holder
hereby agrees that each outstanding certificate representing the Locked Up
Shares during the Restricted Period shall bear a legend reading substantially as
follows:
 
 
1

--------------------------------------------------------------------------------

 

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF JULY __, 2008, COPIES
OF WHICH MAY BE OBTAINED FROM THE ISSUER OR FROM THE HOLDER OF THIS SECURITY. NO
TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE BOOKS OF THE ISSUER UNLESS
ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH AGREEMENT.”


(b)           Termination of Restrictive Legends.  The restrictions referred to
in Section 3(a) shall cease and terminate at the end of the Restricted
Period.  Whenever such restrictions shall cease and terminate as to any Locked
Up Shares, the Holder holding such shares shall be entitled to receive from the
Company, in exchange for such legended certificates, without expense, new
certificates for a like number of Locked Up Shares not bearing the legend set
forth in Section 3(a).


(c)           Copy of Agreement.  A copy of this Agreement shall be filed with
the corporate secretary of the Company and shall be kept with the records of the
Company and shall be made available for inspection by any shareholders of the
Company.


(d)           Recordation.  The Company shall not record upon its books any
Transfer to any person except Transfers in accordance with this Agreement.


4.           Permitted Transfers.  Notwithstanding the foregoing, the Holder may
transfer Locked Up Shares (i) as a bona fide gift or gifts, provided that the
donee or donees thereof agree to be bound by the restrictions set forth herein,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value, or (iii) in
transactions relating to shares of Common Stock acquired by the Holder in open
market transactions after the completion of the Reverse Merger.  For purposes of
this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.


5.           Specific Performance.  The Holder acknowledge that there would be
no adequate remedy at law if he fails to perform any of its obligations
hereunder, and accordingly agrees that the Company, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Holder under this
Agreement in accordance with the terms and conditions of this Agreement. Any
remedy under this Section 4 is subject to certain equitable defenses and to the
discretion of the court before which any proceedings therefor may be brought.


5.           Notices.  All notices, statements, instructions or other documents
required to be given hereunder shall be in writing and shall be given either
personally or by mailing the same in a sealed envelope, first-class mail,
postage prepaid and either certified or registered, return receipt requested, or
by telecopy, and shall be addressed to the Company at its principal offices and
to the Holders at the respective addresses furnished to the Company by the
Holder.
 
 
2

--------------------------------------------------------------------------------

 

 
6.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
assigns.


7.           Recapitalizations and Exchanges Affecting Locked Up Shares.  The
provisions of this Agreement shall apply, to the full extent set forth herein
with respect to the Locked Up Shares, to any and all shares of capital stock or
equity securities of the Company which may be issued by reason of any stock
dividend, stock split, reverse stock split, combination, recapitalization,
reclassification or otherwise.


8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California as applied to contracts
to be performed in California.


9.           Waiver of Trial by Jury.  ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM OR ACTION ARISING OUT OF THIS AGREEMENT OR IN CONNECTION HEREWITH
IS HEREBY WAIVED.


10.           Descriptive Headings, Etc. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires, references to "hereof," "herein," "hereby," "hereunder" and
similar terms shall refer to this entire Agreement.


11.           Amendment.  This Agreement may not be amended or supplemented
except by an instrument in writing signed by the Holder and either (i) the
majority of the Company’s independent members of the Board of Directors or (ii)
all directors of the Company’s Board of Directors.


12.           Severability.  If any term or provision of this Agreement shall to
any extent be invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law.


13.           Complete Agreement; Counterparts.  This Agreement constitutes the
entire agreement and supersedes all other agreements and understandings, both
written and oral, among the parties or any of them, with respect to the subject
matter hereof.  This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.


************
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Lock Up Agreement on the
above written date.












_________________________________






NORPAC TECHNOLOGIES, INC.




By:_________________________________
Name:  John Thornton
Title: Chief Executive Officer
 
 
 
 
 
4

